DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2017/0164466) in view of TANAKA et al (US 2017/0018363).
Regarding claim 1, PARK teaches a multilayer capacitor (Fig. 1, 100), comprising: a capacitor body (Fig. 1, 110) in which a first capacitor portion (Fig. 2, A) and a second capacitor portion (Fig. 2, B) are disposed to face each other with a connection 5region (Fig. 2, C below 125) disposed therebetween (Fig. 2), the connection region having a predetermined thickness (Fig. 2, C below 125) in which no internal electrode is disposed (Fig. 2); and first and second external electrodes (Fig. 1, 131/132) disposed on respective end portions (Fig. 1, 3/4) of the capacitor body opposite each other in a 10longitudinal direction (Fig. 1, L), wherein the first capacitor portion comprises first and second internal electrodes (Fig. 1, 121/122) alternately disposed and exposed through respective surfaces of the first capacitor 
However, PARK fails to teach that the first external electrode comprises a first internal layer 25connected to the first and third internal electrodes and containingDB1/ 110840973.6 Page 24Docket No.: 123193-8047copper (Cu), and a first external layer covering the first internal layer and containing silver (Ag) and palladium (Pd) ([0059]), and the second external electrode comprises a second internal layer connected to the second and fourth internal electrodes and containing 5copper, and a second external layer covering the second internal layer and containing silver and palladium.  
TANAKA teaches that the first external electrode (Fig. 2, 40) comprises a first internal layer (Fig. 2, 40a) 25connected to the first and third internal electrodes (Fig. 2, 22) and containingDB1/ 110840973.6 Page 24Docket No.: 123193-8047copper (Cu) ([0057]), and a first external layer (Fig. 2, 40b) covering the first internal layer and containing silver (Ag) and palladium (Pd) ([0058]), and the second external electrode (Fig. 2, 42)  comprises a second internal layer (Fig. 2, 42a) connected to the second and fourth internal electrodes (Fig. 2, 24) and containing 5copper ([0057]), and a second external layer covering the second internal layer and containing silver and palladium ([0058]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the external electrode structure of TANAKA with the invention of PARK, in order to construct the devices using known specifications and designs in the art to best meet user needs based on known design possibilities.
Regarding claim 2, PARK, as modified by TANAKA, further teaches that the first capacitor portion includes two or more first internal electrodes (Fig. 2, five 121s) and two or more second internal electrodes (Fig. 2, five 122s) alternately disposed with 10dielectric layers therebetween (Fig. 2), the first second capacitor portion includes one or more third internal electrodes (Fig. 2, one 123) and one or more fourth internal electrodes (Fig. 2, one 124) alternately disposed with dielectric layers therebetween (Fig. 2), and a number of laminated layers of the first and second internal electrodes is greater than a number of laminated layers 15of the third and fourth internal electrodes (Fig. 2).  
Regarding claim 3, PARK, as modified by TANAKA, further teaches that the capacitor body has a surface (Fig. 1, 1), adjacent to the second capacitor portion (Fig. 1), as a mounting surface (Fig. 10).  
Regarding claim 4, PARK, as modified by TANAKA, further teaches that the capacitor 20body comprises a first surface and a second surface opposing each other (Fig. 1, 1/ 2), a third surface and a fourth surface (Fig. 1, 3/ 4) connected to the first and second surfaces and opposing each other (Fig. 1), and a fifth surfaceDB1/ 110840973.6Page 25Docket No.: 123193-8047 and a sixth surface (Fig. 1, 5/ 6) connected to the first and second surfaces and connected to the third and fourth surfaces and opposing each other (Fig. 1), the first and second internal layers of the first and second external electrodes respectively comprise first and second 5connection portions (Fig. 2, 131a/132a) disposed on the third and fourth surfaces of the capacitor body, respectively (Fig. 2), and connected to exposed portions of the internal electrodes (Fig. 2), and first and second band portions (Fig. 2, 131b/132b) extending from the first and second connection portions, respectively, to a portion of the first surface of the capacitor 10body (Fig. 2).  
Regarding claim 5, PARK, as modified by TANAKA, further teaches that the first and second external layers of the first and second external electrodes respectively comprise third and fourth connection portions (TANAKA Fig. 2, side portions of 40b/42b) disposed on the first and second connection portions (TANKA Fig. 2), respectively, and third 15and fourth band portions (TANKA Fig. 2, 
Regarding claim 6, PARK teaches a multilayer capacitor (Fig. 1, 100), comprising: a capacitor body (Fig. 1, 110) in which a first capacitor portion (Fig. 2, A) and a second capacitor portion (Fig. 2, B) are disposed to face each other with a connection 5region (Fig. 2, C below 125) disposed therebetween (Fig. 2), the connection region having a predetermined thickness (Fig. 2, C below 125) in which no internal electrode is disposed (Fig. 2); and first and second external electrodes (Fig. 1, 131/132) disposed on respective end portions (Fig. 1, 3/4) of the capacitor body opposite each other in a 10longitudinal direction (Fig. 1, L), wherein the first capacitor portion comprises first and second internal electrodes (Fig. 1, 121/122) alternately disposed and exposed through respective surfaces of the first capacitor portion opposing each other in the longitudinal direction (Fig. 1-2), and having a dielectric layer (Fig. 1, 111) 15interposed between the first and second internal electrodes (Fig. 2), the second capacitor portion comprises third and fourth internal electrodes (Fig. 1, 123/124) alternately disposed and exposed through respective surfaces of the second capacitor portion opposing each other in the longitudinal direction (Fig. 2), and having a dielectric layer (Fig. 1, 111) 20interposed between the third and fourth internal electrodes (Fig. 2), the predetermined thickness of the connection region is larger than thicknesses of the dielectric layers of the first and second capacitor portions (Figs. 1-2).
However, PARK fails to teach that the first external electrode comprises a first internal layer connected to the first and third internal electrodes and containing copper (Cu), a first intermediate layer covering the first internal 20layer and containing nickel (Ni), and a first external layer covering the first intermediate layer and containing palladium (Pd), and the second external electrode comprises a second internal layer connected to the second and fourth internal electrodes and containing copper, a second intermediate layer covering the second internal DB1/ 110840973.6 Page 27Docket No.: 123193-8047 layer and containing nickel, and a second external layer covering the second intermediate layer and containing palladium.  

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the external electrode structure of TANAKA with the invention of PARK, in order to construct the devices using known specifications and designs in the art to best meet user needs based on known design possibilities.
Regarding claim 7, PARK, as modified by TANAKA, further teaches that the first capacitor portion includes two or more first internal electrodes (Fig. 2, five 121s) and two or more second internal electrodes (Fig. 2, five 122s) alternately disposed with 10dielectric layers therebetween (Fig. 2), the first second capacitor portion includes one or more third internal electrodes (Fig. 2, one 123) and one or more fourth internal electrodes (Fig. 2, one 124) alternately disposed with dielectric layers therebetween (Fig. 2), and a number of laminated layers of the first and second internal electrodes is greater than a number of laminated layers 15of the third and fourth internal electrodes (Fig. 2).  
Regarding claim 8, PARK, as modified by TANAKA, further teaches that the capacitor body has a surface (Fig. 1, 1), adjacent to the second capacitor portion (Fig. 1), as a mounting surface (Fig. 10). 
159. The multilayer capacitor of claim 6, wherein the first and second intermediate layers and the first and second external layers are plated layers (TANAKA [0055]).  
Regarding claim 10, PARK, as modified by TANAKA, further teaches that the capacitor 20body comprises a first surface and a second surface opposing each other (Fig. 1, 1/ 2), a third surface and a fourth surface (Fig. 1, 3/ 4) connected to the first and second surfaces and opposing each other (Fig. 1), and a fifth surfaceDB1/ 110840973.6Page 25Docket No.: 123193-8047 and a sixth surface (Fig. 1, 5/ 6) connected to the first and second surfaces and connected to the third and fourth surfaces and opposing each other (Fig. 1), the first and second internal layers of the first and second external electrodes respectively comprise first and second 5connection portions (Fig. 2, 131a/132a) disposed on the third and fourth surfaces of the capacitor body, respectively (Fig. 2), and connected to exposed portions of the internal electrodes (Fig. 2), and first and second band portions (Fig. 2, 131b/132b) extending from the first and second connection portions, respectively, to a portion of the first surface of the capacitor 10body (Fig. 2).
Regarding claim 11, PARK, as modified by TANAKA, further teaches that the first and second intermediate layers of the first and second external electrodes respectively comprise fifth and sixth connection portions (TANAKA Fig. 2, sides of 40b and 42b) disposed on the first and second connection portions (TANAKA Fig. 2, sides of 40a/42a), respectively, 15and fifth and sixth band portions (TANAKA Fig. 2, band portions of 40b/42b) extending from the fifth and sixth connection portions, respectively, to respectively cover the first and second band portions (TANAKA Fig. 2, band portions of 40a/42a).  
Regarding claim 12, PARK, as modified by TANAKA, further teaches that the first and second external layers of the first and second external 20electrodes respectively comprise third and fourth connection portions (TANAKA Fig. 2, sides of 40c and 42c) disposed on the fifth and sixth connection portions (TANAKA Fig. 2, sides of 40b and 42b), respectively, and third and fourth band portions (TANAKA Fig. 2, bands of 40c and 42c) extending from the third and fourth connection portions, respectively, to respectively cover the fifth and sixth band portions (TANAKA Fig. 2).  
Regarding claim 13, PARK teaches a multilayer capacitor (Fig. 1, 100) comprising: a capacitor body (Fig. 1, 110) comprising a first capacitor portion (Fig. 2, A) including first and second internal 
However, PARK fails to teach a first multi-layer electrode, the first multi-layer electrode including an internal layer containing copper (Cu) and an external layer containing palladium (Pd); and a second multi-layer electrode, the second multi-layer electrode including an internal layer containing copper (Cu) and an external layer containing palladium (Pd).  
TANAKA teaches a first multi-layer electrode (Fig. 2, 40) connecting to 10internal electrodes (Fig. 2, 22), the first multi-layer electrode including an internal layer (Fig. 2, 40a) containing copper (Cu) ([0057]) and an external layer (Fig. 2, 40b or 40c) containing palladium (Pd) ([0058]); and a second multi-layer electrode (Fig. 2, 42) connecting to 15internal electrodes (Fig. 2, 24), the second multi-layer electrode including an internal layer (Fig. 2, 42a) containing copper (Cu) ([0057]) and an external layer (Fig. 2, 42b or 42c) containing palladium (Pd) ([0058]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the external electrode structure of TANAKA with the invention of PARK, in order to construct the devices using known specifications and designs in the art to best meet user needs based on known design possibilities.

Regarding claim 14, PARK, as modified by TANAKA, further teaches that the first 20multi-layer electrode directly contacts both the first and third internal electrodes of the first and second capacitor portions (PARK Fig. 2), and the second multi-layer electrode directly contacts both the second and fourth internal electrodes of the first and second capacitor portions (PARK Fig. 2).  
Regarding claim 15, PARK, as modified by TANAKA, further teaches that the first and second multi-layer electrodes are disposed on opposing external surfaces of the capacitor body (PARK Fig. 2).  
Regarding claim 16, PARK, as modified by TANAKA, further teaches that the first 5and second multi-layer electrodes are disposed on a same external surface of the capacitor body PARK Fig. 2, on 1/2/5/6).  
Regarding claim 17, PARK, as modified by TANAKA, further teaches that the external layer of the first multi-layer electrode is free of tin (Sn) (TANAKA [0058] when using elements other than Tin).  
Regarding claim 18, PARK, as modified by TANAKA, further teaches that the external 10layers of the first and second multi-layer electrodes contain silver (Ag) and palladium (Pd) (TANAKA [0058]).  
Regarding claim 19, PARK, as modified by TANAKA, further teaches that each of the first and second multi-layer electrodes further includes an intermediate layer (TANKAKA Fig. 2, 40b/42b) disposed between the internal layer and the 15external layer (Fig. 2) and containing nickel (Ni) ([0059]).

Additional Relevant Prior Art:
CHANG et al (US 2018/0330884) teaches relevant art in Fig. 1-2.
Bultitude (US 2018/0012706) teaches relevant art in Fig. 2.
LEE et al (US 2016/0099110) teaches relevant art in [0072-0076].
Ellmore et al (US 2015/0146343) teaches relevant art in Fig. 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848